EXHIBIT 1
                                                      PERSONAL AND CONFIDENTIAL


          February 15, 2019


          Javier O’Neil
          421 W 162 Street
          Apt 4B
          New York, NY 10032


          Dear Javier,

          We are delighted to invite you to be an employee of Odgers Berndtson, LLC. The partnership is
          united in its belief that you will be a terrific addition to our firm, both culturally and professionally and
          we look forward to working together to build the best firm in the industry.

          This document will provide you with an overview of the key elements of our offer and will become
          our agreement once agreed and accepted by you in the space provided at the end of this document.
          You will no doubt have questions and I will make myself available to review each point in detail, with
          the objective of providing you with complete transparency to our firm.

          Compensation

          Javier, you will be paid an annual gross salary of $150,000 payable semi-monthly, subject to
          applicable deductions and withholdings.

          Bonus Distribution

          You will be eligible for bonus based on your performance and the profitability of the firm. Bonuses are
          scheduled to be paid at year-end and you must be actively employed by the Company on the scheduled
          date of payment to qualify for the payment. All bonus payments are subject to applicable deductions
          and withholdings.

          Title and Responsibilities

          As discussed, we are bringing you in as Head of Research and Knowledge Management in Odgers
          Berndtson’s New York office; after six months of consecutive employment, we will evaluate
          relocating the position to Houston* where majority of Research is headquartered; *or to another to be
          determined location. In your role as Head of Research, you will be expected to manage the research
          needs of the Company.

          Benefits

                •     Health/Dental/Vision Benefits: We employ a Professional Employer Organization,
                      Trinet/Ambrose, to manage the human resources function at the firm. The attached ‘Orientation
                    750 Lexington Avenue, Suite 1010, New York, NY 10022           Telephone: 212-972-7287        www.odgersberndtson.com



Aberdeen Amsterdam Barcelona Beijing Birmingham Brussels Cape Town Cardiff Copenhagen Dubai Frankfurt Glasgow Hamburg Helsinki Ho Chi Minh City Hong Kong Istanbul
Johannesburg Leeds Lisbon London Madrid Manchester Milan Moscow Munich New York Oslo Paris Rome São Paulo AlphaVille São Paulo City Shanghai Singapore Stockholm
                                                                       Sydney Tokyo Warsaw Zurich                               .
        Guide’ provides you with information on the various benefits and we will put you in touch with
        our representative at Trinet who can walk you through some of the choices you will be required
        to make. We believe our benefits to be competitive as we currently provide an Essential United
        Healthcare health insurance plan, an enhanced dental plan and a vision plan to employees and
        their covered dependents at no premium cost to employees as described in the enclosed
        Orientation Guide (this may have to change as we grow reflecting practices at our competitors,
        but for now we are holding the line). Employees wishing to upgrade their health insurance can
        do so by paying the difference in the premium as detailed in the Orientation Guide.

    •   Additional Company paid benefits include life insurance of one-times salary up to $1.5M, and
        both short and long-term disability benefits. Employees may purchase additional supplemental
        life insurance as detailed in the Orientation Guide. We also offer participation in a 401(k) plan
        which is also described in the Orientation Guide.

Nondisclosure of information regarding business

Employees will not at any time, in any fashion, form, or manner, either directly or indirectly divulge,
disclose, or communicate to any person, firm, or corporation in any manner whatsoever any information
of any kind, nature, or description concerning any matters affecting or relating to the business of
employer, including, without limitation, the names of any its customers, the prices it obtains or has
obtained, or at which it sells or has sold its products, or any other information concerning the business
of employer, its manner of operation, or its plans, processes, or other date of any kind, nature, or
description without regard to whether any or all of the foregoing matters would be deemed confidential,
material, or important.

The parties hereby stipulate that, as between them, the foregoing matters are important, material, and
confidential, and gravely affect the effective and successful conduct of the business of employer, and its
good will, and that any breach of the terms of this section is a material breach of this agreement.

Use of information of Prior Employers

Please understand that it is Company policy to respect the confidential information and trade secrets of
others, and to insist that its employees do likewise. During the Term of this Agreement (including any
extensions thereof), you will not improperly use or disclose any confidential information or trade
secrets, if any, of any former employers or any other person to whom you have an obligation of
confidentiality, and will not bring onto the premises of the Company or any of its affiliates any
unpublished documents or any property belonging to any former employer or any other person to
whom you have an obligation of confidentiality unless consented to in writing by the former employer
or person. You will use in the performance of
your duties only information which is (i) generally known and used by persons with training and
experience comparable to yours and which is (x) common knowledge in the industry or (y) is
otherwise legally in the public domain, (ii) is otherwise provided or developed by the Company or its
affiliates or (iii) in the case of materials, property, or information belonging to any former employer or
other person to whom you have an obligation of confidentiality, approved for such use in writing by
such former employer or person.

Absence of Restrictions

We also ask you to warrant and represent that you are not a party to or bound by any agreement with
prior employers that in any way restricts your ability to perform the services required of you under this
Agreement, or to perform services in specific geographic areas, to solicit or perform work for present or
future clients of the Company or to solicit or recruit others to perform services for the Company (other
than from your prior employer).

At-Will Employment Relationship

While we hope that our relationship will be a long and profitable one for you and us, you will be
employed on an "at-will" basis, which means our relationship is not for any specified term; you are
free to resign at any time, and likewise the relationship can be terminated by the Company at any time
with or without cause or advance notice. In addition, the Company reserves its right to modify your
position, duties or compensation and impose any form of discipline short of termination it deems
appropriate, at its discretion.
Javier, once again, I can’t tell you how excited I am about having you join our firm. There is
absolutely no doubt in my mind that we can, and will, build the best, most vibrant, cutting edge Search
Firm in the US. From there, our real challenge is to build a visionary human capital company that
changes the model and puts landmines in the road for the rest of the search world to drive over! Dare
to think big...

Sincerely,                                               Agreed and Accepted to by:


_________________________                       _________________________
Kennon W. Kincaid                                      Javier O’Neil
Chief Administrative Officer




                  Employment Commencement Date: On or about 11 of March 2019
